                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       Civil No. 17-1444 (DSD/HB)

Leland Roland Nelson,

                 Petitioner,

v.                                                         ORDER

Kathy Halvorson,

                 Respondent.



     This matter is before the court upon the objections by pro se

plaintiff Leland R. Nelson II to the October 16, 2018, report and

recommendation of Magistrate Judge Hildy Bowbeer (R&R).                  The

magistrate    judge   recommended   that   the    court   dismiss   Nelson’s

petition under 28 U.S.C. § 2254 with prejudice.           Nelson submitted

objections that are not directly responsive to the R&R.             Instead,

Nelson challenges the sufficiency of the evidence underlying his

conviction.

     The court reviews the R&R de novo.          28 U.S.C. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b).             After a thorough

review of the file and record, the court finds that the R&R is

well-reasoned and correct.     Nothing in Nelson’s objections changes

that determination.

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The objections to the R&R [ECF No. 26] are overruled;

     2.   The R&R [ECF No. 23] is adopted in its entirety;

     3.   The action is dismissed with prejudice; and
     4.   A certificate of appealability is denied as unwarranted.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 4, 2018


                                    s/David S. Doty
                                    David S. Doty, Judge
                                    United States District Court




                                2
